Citation Nr: 9910773	
Decision Date: 04/19/99    Archive Date: 04/30/99

DOCKET NO.  98-17 773	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for schizophrenia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert W. Legg, Associate Counsel





INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a May 1998 rating decision of the 
Department of Veterans Affairs (VA) Medical and Regional 
Office Center in Wichita, Kansas (RO).  The veteran has 
confirmed active service from June 1979 to April 1980.


REMAND

The veteran was separated from service in 1980 as a result of 
schizophrenia.  Service medical records reflect that the 
veteran was treated at a St. Francis Hospital in Waterloo, 
Iowa in August 1978 for schizophrenia.  Service medical 
records dated in March 1980 determined that the veteran's 
schizophrenia existed prior to service and was not aggravated 
thereby.  

The veteran's claims file includes the August 1978 discharge 
summary from St. Francis Hospital, reflecting a diagnosis of 
schizophrenia.  Of note were statements to clinicians from 
the veteran's mother and grandmother that the veteran had 
returned from military service one month before.  

Other relevant evidence includes the veteran's original July 
1983 claim for compensation, when the veteran claimed two 
periods of active service, from October 1977 to June 1978, 
and from June 1979 to April 1980.  The Des Moines, Iowa, RO, 
in its initial denial of service connection in April 1984, 
found that it could only verify the second period of active 
service, which included the veteran's separation as a result 
of schizophrenia.  The RO found that the first claimed period 
of service appeared to be Iowa Air National Guard service.  
The report of Medical Board Proceedings, dated April 1980, 
reflects that the veteran had 9 months active service and 
does not indicate any inactive service.  Finally, the Board 
notes that the veteran's March 1980 separation examination 
report notes that the veteran had 18 months service in his 
military specialty.

In light of the above, the Board finds that confirmation of 
the veteran's first period of service may be useful in this 
claim, and thus, this claim is REMANDED to the RO for the 
following action:

1.  The RO should contact the veteran and 
request that he submit copies of all 
documents, including separation 
documents, pertaining to his claimed 
first period of active service from 
October 1977 to June 1978.

2.  The RO is also requested to contact 
the National Personnel Records Center 
(NPRC) and ascertain what National Guard 
Unit the veteran was in when he entered 
active duty in June 1979.  

3.  The RO is requested to obtain copies 
of all of the veteran's service personnel 
records from all relevant agencies, 
including the Iowa Air National Guard, 
the NPRC, and any additional National 
Guard unit the veteran was in if so 
identified by the NPRC in response to the 
above request.  If those records are 
unavailable, the RO should clearly 
document such in the claims file.

4.  When the requested development has 
been completed, the claim should be 
readjudicated by the RO with 
consideration of any additional evidence 
obtained.  If the benefit sought is not 
granted, the veteran and his 
representative should be furnished a 
supplemental statement of the case, and 
afforded the appropriate opportunity to 
respond before the record is returned to 
the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence he desires to be considered in connection with his 
appeal.  No action is required until he is notified.



		
	MILO H. HAWLEY
	Acting Member, Board of Veterans' Appeals


